DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 10, 2022 has been entered. Claim 11 has been cancelled. Claims 1-10, 12, 17, and 20-26 remain pending. Applicant’s amendments to the claims overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed November 10, 2021. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (EP 12926405 B1, hereafter "Nakagawa") in view of Kim et al. (U.S. 10,854,984, hereafter "Kim").
Regarding claim 1, Nakagawa teaches (Figs. 1 and 5) a plug-in antenna device configured to be received in a waveguide section (1, 2), the plug-in antenna device comprising at least one dielectric element (11) and a top-most dielectric element (10) being configured as an antenna element, where the dielectric elements are being arranged in series and spaced apart by connecting members (11b); and when the plug-in antenna device is received in the waveguide, the dielectric elements electromagnetically coupled, a radio frequency signal comprised in a radio frequency band (11a) passing to or from the antenna element via the other dielectric elements electromagnetically filtered.

However, Kim teaches (Fig. 3) an antenna device (100) wherein a conductive exterior surface (114) configured with a first opening (top surface of 114) in the conductive exterior surface at the top-most dielectric element (air of 104) and a second opening (bottom surface of 114) in the conductive exterior surface in a bottom-most dielectric element (air of 104) of the dielectric elements arranged in series.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa to include a conductive exterior surface configured with a first opening in the conductive exterior surface at the top-most dielectric element and a second opening in the conductive exterior surface in a bottom-most dielectric element of the dielectric elements arranged in series as taught by Kim in order to eliminate RF mismatch and improve RF performance (Kim Col. 7, lines 18-20).
Regarding claim 3, Nakagawa in view of Kim further teaches the plug-in antenna device according to claim 1, wherein the waveguide section comprises an electrically conductive interior surface (Nakagawa Paragraph 23 “the first waveguide 1 is achieved by rolling a metal flat plate in a cylindrical form”).
Regarding claim 4, Nakagawa in view of Kim further teaches (Nakagawa Figs. 5, 7, 8, and 9) the plug-in antenna device according claim 1, wherein a connecting member (11b) is a non-conductive element having exterior dimension (exterior dimension of 11b) smaller than an interior dimension (interior dimension of 1) of the 
Regarding claim 6, Nakagawa in view of Kim further teaches (Nakagawa Figs. 1 and 5) the plug-in antenna device according claim 1, wherein a dielectric element (10) is configured with a protrusion (bottom surface of 10) arranged to contact a corresponding surface (upper rim of 1 or 2) of the waveguide section, thereby stopping the plug-in antenna device at a pre-determined position relative to the waveguide section when received in the waveguide section.
Regarding claim 7, Nakagawa in view of Kim further teaches (Nakagawa Figs. 5 and 8) the plug-in antenna device according claim 1, wherein a bottom-most dielectric element (12) of the dielectric elements arranged in series is configured with a depression (12b) arranged to contact a corresponding surface (stopper prawls 1d, Paragraph 23) of the waveguide section, thereby stopping the plug-in antenna device at a pre-determined position relative to the waveguide section when received in the waveguide section.
Regarding claim 8, Nakagawa in view of Kim further teaches (Nakagawa Fig. 20) the plug-in antenna device according to claim 1, configured to at least one of transmit and receive two different radio frequency signals via two different ports (ports 30a, 31a).
Regarding claim 9, Nakagawa in view of Kim further teaches (Nakagawa Figs. 6 and 7) the plug-in antenna device according to claim 1, integrally formed as one molded piece of plastic material (Paragraph 24).
Regarding claim 10, Nakagawa in view of Kim further teaches (Nakagawa Fig. 5) the plug-in antenna device according to claim 1, configured with a cylindrical 
Regarding claim 12, Nakagawa teaches (Figs. 1, 2, and 5) an array antenna arrangement comprising a filtering block (5), the filtering block comprising a plurality of waveguide sections (1, 2) with respective plug-in antenna devices (3, 4), each respective plug-in antenna device configured to be received in a waveguide section, each plug-in antenna device comprising at least one dielectric element (11) and a top-most dielectric element (10) being arranged configured as an antenna element, the dielectric elements being arranged in series and spaced apart by connecting members (11b); and when the plug-in antenna device is received in the waveguide section, the dielectric elements are electromagnetically coupled, a radio frequency signal comprised in a radio frequency band passing to or from the antenna element via the other dielectric elements (impedance converter 11a) is electromagnetically filtered (Paragraph 28).
Nakagawa does not teach a conductive exterior surface configured with a first opening in the conductive exterior surface at the top-most dielectric element and a second opening in the conductive exterior surface in a bottom-most dielectric element of the dielectric elements arranged in series. 
However, Kim teaches (Fig. 3) an antenna device (100) wherein a conductive exterior surface (114) configured with a first opening (top surface of 114) in the conductive exterior surface at the top-most dielectric element (air of 104) and a second opening (bottom surface of 114) in the conductive exterior surface in a bottom-most dielectric element (air of 104) of the dielectric elements arranged in series.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa to 
Regarding claim 17, Nakagawa in view of Kim teaches (Nakagawa Figs. 1 and 5) a method of configuring a plug-in antenna device, the method comprising arranging at least one dielectric element (11) in series and spaced apart by connecting members (11b) arranging a top-most dielectric element (10) as antenna element, configuring the plug-in antenna device to be received in a waveguide section; and when the plug-in antenna device is received in the waveguide section, the dielectric elements are electromagnetically coupled, a radio frequency signal comprised in a radio frequency band passing to or from the antenna element via the other dielectric elements (impedance converter 11a) is arranged to be electromagnetically filtered (Paragraph 28).
Nakagawa does not teach a method of configuring a plug-in antenna device comprising arranging a conductive exterior surface configured with a first opening in the conductive exterior surface at the top-most dielectric element and a second opening in the conductive exterior surface in a bottom-most dielectric element of the dielectric elements arranged in series.
However, Kim teaches (Fig. 3) an antenna device (100) wherein a conductive exterior surface (114) configured with a first opening (top surface of 114) in the conductive exterior surface at the top-most dielectric element (air of 104) and a second opening (bottom surface of 114) in the conductive exterior surface in a bottom-most dielectric element (air of 104) of the dielectric elements arranged in series.
.
Claims 2, 20, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (EP 12926405 B1, hereafter "Nakagawa") in view of Kim et al. (U.S. 10,854,984, hereafter "Kim") as applied to claims 1, 12, and 17 above, and further in view of Monte et al. (U.S. Pub. No. 20140057576, hereafter "Monte").
Regarding claim 2, Nakagawa in view of Kim teaches the plug-in antenna device of claim 1.
Nakagawa in view of Kim does not teach the plug-in antenna device of claim 1 configured to be received in a waveguide section a dimension below a dimension associated with a cut-off frequency below a frequency of the radio frequency band.
However, Monte teaches (Fig. 5D) an antenna device (530) with a waveguide section (553) a dimension below a dimension associated with a cut-off frequency below a frequency of the radio frequency band (Paragraph 112).
It would have been prima facie obvious to one of ordinary skill in the art to modify the invention of Nakagawa in view of Kim to include a waveguide section a dimension below a dimension associated with a cut-off frequency below a frequency of the radio frequency band as taught by Monte because waveguides can be characterized 
Regarding claim 20, Nakagawa in view of Kim and Monte further teaches the plug-in antenna device according to claim 2, wherein the waveguide section comprises an electrically conductive interior surface (Nakagawa Paragraph 23 “the first waveguide 1 is achieved by rolling a metal flat plate in a cylindrical form”).
Regarding claim 21, Nakagawa in view of Kim and Monte further (Nakagawa Figs. 1, 5, and 9) teaches the plug-in antenna device according to claim 2, wherein a connecting member (11b) is a non-conductive element having exterior dimension (exterior dimension of 11b) smaller than an interior dimension of the waveguide section (interior dimension of 1, 2), thereby providing a gap (gap between 11b and 1, 2) between consecutive dielectric elements when received in the waveguide section.
Regarding claim 23, Nakagawa in view of Kim and Monte further teaches (Nakagawa Figs. 1, 5, and 7) the plug-in antenna device according to claim 2, wherein a dielectric element (10) is configured with a protrusion (bottom surface of 10) arranged to contact a corresponding surface (rim of 1) of the waveguide section, thereby stopping the plug-in antenna device at a pre-determined position relative to the waveguide section when received in the waveguide section.
Regarding claim 24, Nakagawa in view of Kim and Monte further teaches (Nakagawa Figs. 5 and 8) the plug-in antenna device according to claim 2, wherein a bottom-most dielectric element (12) of the dielectric elements arranged in series is configured with a depression (12b) arranged to contact a corresponding surface (stopper prawls 1d) of the waveguide section, thereby stopping the plug- in antenna device at a 
Regarding claim 25, Nakagawa in view of Kim and Monte further teaches (Nakagawa Fig. 20) the plug-in antenna device according to claim 2, configured to at least one of transmit and receive two different radio frequency signals via two different ports (ports 30a, 31a).
Regarding claim 26, Nakagawa in view of Kim and Monte further teaches (Nakagawa Figs. 6 and 7) the plug-in antenna device according to claim 2, integrally formed as one molded piece of plastic material (Nakagawa Paragraph 24).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (EP 12926405 B1, hereafter "Nakagawa") in view of Kim et al. (U.S. 10,854,984, hereafter "Kim") as applied to claim 1 above, and further in view of Shepard et al. (U.S. Pub. No. 20170214110, hereafter "Shepard").
Regarding claim 5, Nakagawa in view of Kim teaches the plug-in antenna device of claim 1.
Nakagawa in view of Kim does not teach the plug-in antenna device of claim 1 wherein a connecting member is a further dielectric element having a permittivity value different from the permittivity values of the dielectric elements. 
However, Shepard teaches (Fig. 5) an antenna device wherein a connecting member (Z3) is a further dielectric element having a permittivity value different from the permittivity values of the dielectric elements (Z0, Z2).
It would have been prima facie obvious to one of ordinary skill in the art to modify the invention of Nakagawa in view of Kim to have a connecting member that is a .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (EP 12926405 B1, hereafter "Nakagawa") in view of Kim et al. (U.S. 10,854,984, hereafter "Kim") and Monte et al. (U.S. Pub. No. 20140057576, hereafter "Monte") as applied to claims 1 and 2 above, and further in view of Shepard et al. (U.S. Pub. No. 20170214110, hereafter "Shepard").
Regarding claim 22, Nakagawa in view of Kim and Monte teaches the plug-in antenna device of claim 2. 
Nakagawa in view of Kim and Monte does not teach the plug-in antenna device of claim 2 having a connecting member that is a further dielectric element having a permittivity value different from the permittivity values of the dielectric elements. 
However, Shepard teaches (Fig. 5) an antenna device wherein a connecting member (Z3) is a further dielectric element having a permittivity value different from the permittivity values of the dielectric elements (Z0, Z2).
It would have been prima facie obvious to one of ordinary skill in the art to modify the invention of Nakagawa in view of Kim and Monte to have a connecting member that is a further dielectric element having a permittivity value different from . 
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant's Response, filed February 10, 2022, with respect to the rejection(s) of claim(s) 1, 12, and 17 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered but are moot; wherein new rejections have been made to read on the amended claim language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                           
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845